Citation Nr: 1228599	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as secondary to service-connected burn scars.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) status post coronary artery bypass surgery, to include restoration of a 60 percent rating from April 1, 2012. 

4.  Entitlement to a rating in excess of 20 percent for second and third degree burn scars of the left posterior, popliteal leg area. 

5.  Entitlement to a rating in excess of 10 percent for second degree burn scars of the right lower leg and right posterior, popliteal leg area. 

6.  Entitlement to a compensable rating for second degree burn scars of the hands. 

7.  Entitlement to a compensable rating for second degree burns scars of the right anterior trunk. 

8.  Entitlement to a compensable rating for skin graft donor site scars on the posterior and anterior trunk. 

9.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

10.  Entitlement to an increased rating for left calf fragment wound with retained foreign bodies and involvement of Muscle Group XI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2008, September 2009, September 2011, and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of an increased rating for a left calf fragment wound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Lumbar radiculopathy of the bilateral lower extremities was not incurred during service or until many years after discharge and is not etiologically related to active duty service or a service-connected disability.  

2.  For the period prior to June 10, 2010, the Veteran's PTSD most nearly approximates occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  For the period beginning June 10, 2010, the Veteran's PTSD has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

4.  In September 2011, the RO notified the Veteran of a proposal to reduce the disability rating for CAD from 60 percent to 10 percent disabling.  

5.  A January 2012 rating decision reduced the rating for the Veteran's CAD to 10 percent, effective April 1, 2012.

6.  At the time of the reduction, the 60 percent rating for the Veteran's CAD had been in effect since February 16, 2008, a period less than five years.

7.  The record demonstrates that at the time the RO reduced the 60 percent evaluation assigned to the Veteran's CAD there had been sustained material improvement in the symptoms attributable to that disability.

8.  The Veteran's CAD is manifested by normal cardiac function with an ejection fraction of 55 percent, minimal chest pain without dizziness or syncope, and requires continuous medication.  

9.  The Veteran's second and third degree burn scars of the left posterior, popliteal leg area are deep but do not exceed an area measuring 72 square inches (sq. in.) or 465 square centimeters (sq. cm.), do not involve the head, face, or neck, and have not resulted in any limitation of function.  

10.  The Veteran's second degree burn scars of the right lower leg and right posterior, popliteal leg area are superficial, are not painful or unstable, do not involve the head, face, or neck, and have not resulted in any limitation of function.  

11.  The Veteran's second degree burn scars of the hands are superficial, do not encompass an area of 144 sq. in. (929 sq. cm.), are not painful or unstable, and have not resulted in any limitation of function.  

12.  The Veteran's second degree burns scars of the right anterior trunk are superficial, do not encompass an area of 144 sq. in. (929 sq. cm.), are not painful or unstable, and have not resulted in any limitation of function.  

13.  The Veteran's skin graft donor site scars on the posterior and anterior trunk are superficial, do not encompass an area of 144 sq. in. (929 sq. cm.), are not painful or unstable, and have not resulted in any limitation of function.  

14.  The Veteran's service connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  Lumbar radiculopathy of the bilateral lower extremities was not incurred or aggravated during active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to June 10, 2010 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.
3.  The criteria for a 70 percent disability rating, but not higher, for PTSD for the period beginning June 10, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for restoration of a 60 percent rating from April 1, 2012 for CAD have not been met.  38 U.S.C.A. §§ 5107, 5112; 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005.

5.  The criteria for a rating in excess of 10 percent for CAD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005.

6.  The criteria for a rating in excess of 20 percent for second and third degree burn scars of the left posterior, popliteal leg area are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7805 (2007).

7.  The criteria for a rating in excess of 10 percent for second degree burn scars of the right lower leg and right posterior, popliteal leg area are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7805 (2007).

8.  The criteria for a compensable rating for second degree burn scars of the hands are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

9.  The criteria for a compensable rating for second degree burns scars of the right anterior trunk are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

10.  The criteria for a compensable rating for skin graft donor site scars on the posterior and anterior trunk are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007).

11.  The criteria for an award of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a neurological disability of the bilateral lower extremities as it was incurred secondary to service-connected burns scars of the legs.  In the alternative, the Veteran contends that service connection is warranted for the neurological disability of the legs as directly due to service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning first to whether service connection is warranted for the claimed disability on a direct basis, the evidence clearly establishes the presence of a current disability.  Upon VA examination in October 2008, the Veteran was diagnosed with radiculopathy of the lower extremities.  An August 2008 nerve conduction study from the Kansas City VA Medical Center (VAMC) also indicated the presence of possible mild sensory neuropathy and left lumbosacral radiculopathy.  Thus, the first element of service connection-a current disability-is demonstrated. 

Service treatment records also document an in-service injury.  During a hostile action in February 1967, the Veteran's tank received enemy fire and the gasoline tank exploded.  The Veteran was hospitalized from February 23, 1967 to May 24, 1967 for treatment of second and third degree burns involving his head, neck, anterior and posterior trunk, both arms and hands, and both lower extremities.  The hospital report notes that there was no evidence of nerve involvement associated with the burns, and the Veteran's lower extremities and neurological system were normal at separation examination in January 1968. 

Regarding the third element of service connection, a nexus between the Veteran's radiculopathy and the in-service injury, the record is negative for competent medical evidence in support of the claim.  In fact, the medical evidence clearly establishes that the Veteran's complaints of bilateral leg pain and numbness are associated with his nonservice-connected low back disability.  The Veteran was diagnosed with degenerative changes of the spine upon VA examination in April 2008, and an August 2008 nerve conduction study at the Kansas City VAMC indicated the presence of lumbosacral radiculopathy.  Similarly, the October 2008 VA examiner opined that the nerve conduction study, spinal X-rays, and physical examination all supported a link between the Veteran's nerve condition and his lumbosacral spine disability; it was most likely that the Veteran's nerve condition was most likely due to degenerative changes of the lumbar spine.  The October 2008 VA examiner also found that the Veteran's peripheral neuropathy was not aggravated by the service-connected scars of the lower extremity.  

The Board notes that the Veteran has at times implied a continuity of symptoms.  During the October 2008 VA neurological examination, he reported a gradual and non-specific decrease in sensation in his feet since his in-service burns in 1967.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms is lessened by the contents of the contemporaneous medical records.  While he appears to have alleged the onset of some lower extremity numbness since his February 1967 injury, service records specifically note that the Veteran's burns did not include any nerve involvement.  In addition, the Veteran did not report any neurological problems at the time of his separation examination in January 1968.  Although the Veteran made subjective complaints of some leg numbness during a March 1968 VA examination, physical examination at that time was normal and there are no other reports of neurological symptoms until July 2008, 40 years later, when the Veteran complained of leg tingling and numbness to his VA primary care physician.  The Board finds that the Veteran's statements and history made for compensation purposes 40 years after his separation from active duty are not credible in light of the absence of treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  Furthermore, the Veteran's statements are clearly outweighed by the competent medical evidence weighing against the claim, including the opinion of the October 2008 VA examiner.  

Service connection is also provided for a disability, which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the record is completely negative for competent evidence of a link between the Veteran's radiculopathy and his service-connected burns of the lower extremities.  There is also no evidence linking the Veteran's low back degenerative changes to his scars.  On the contrary, a VA examiner who examined the Veteran's spine in April 2008 opined that there was no relationship between the Veteran's service-connected burns and his degenerative joint disease.  

The Board has also considered the Veteran's statements linking his radiculopathy to service and service-connected burns of the lower extremities, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such numbness and tingling in his legs, but his opinion as to the cause of his neurological complaints simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the Veteran's radiculopathy of the lower extremities was manifested many years after his separation from active duty service.  In addition, there is no competent evidence that the Veteran's lumbar radiculopathy is related to his active service or service-connected burns of the lower extremities.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With respect to the claim for PTSD, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's other increased rating claims contemplated instances where entitlement to compensation has already been established and the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


PTSD

Service connection for PTSD was granted in the May 2008 rating decision on appeal with an initial 30 percent evaluation assigned effective January 25, 2008.  The Veteran contends that his disability warrants a higher rating as it is productive of symptoms such as sleep impairment, panic attacks, anxiety, and memory problems.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the period prior to June 10, 2010, the Board finds that the Veteran's PTSD most nearly approximates the currently assigned 30 percent evaluation.  Upon VA examination in April 2008, the Veteran manifested many of the specific symptoms associated with a 30 percent rating including anxiety, chronic sleep impairment, and mild short term memory loss.  The VA examiner found that the Veteran's PTSD symptoms were mild and the assigned Global Assessment of Functioning (GAF) score was also indicative of mild impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The April 2008 VA examiner assigned a GAF score of 65, consistent with mild symptoms and some difficulty with social and occupational functioning.  Id.  

The April 2008 VA examination also indicated the presence of mild social and occupational impairment.  The Veteran has maintained a relationship with his current girlfriend for 15 years and while he did not have a relationship with his son or otherwise socialize, he enjoyed leisure activities such as fishing and working on his girlfriend's farm.  The Veteran was employed at a sheet metal company and stated that he had stopped drinking, was no longer physically aggressive, and was able to perform the activities of daily living.  Therefore, the Board finds that for the period prior to June 10, 2010, the Veteran's PTSD was productive of mild symptoms that most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  

For the period beginning June 10, 2010, the Board finds that an increased 70 percent evaluation is warranted.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The June 2010 VA examiner noted the presence of moderate to significant PTSD symptoms, and the Veteran reported that he had begun drinking again to control his symptoms.  He manifested many of the specific symptoms associated with a 70 percent evaluation including a depressed mood, impaired impulse control (with incidents of angry outbursts and verbal and physical aggressiveness), and thoughts of suicide.  The Veteran's GAF score was also indicative of worsening PTSD; the June 2010 VA examiner assigned a score of 50 associated with serious symptoms and serious social and occupational impairment. 

The Veteran also reported during the June 2010 VA examination that he had stopped working in November 2008 due to various physical limitations.  He had no friends and did not socialize and was still estranged from his son.  Although he continued to date his girlfriend, the Veteran stated that he only saw her every few weeks and could not tolerate her to spend the night due to his violent dreams.  The VA examiner also found that the Veteran had markedly impaired ability to sustain employment due to his impaired social functioning.  The Board therefore concludes that during the period beginning June 10, 2010 the Veteran's PTSD has been productive of deficiencies in the areas of work, family relations, judgment, and mood and an increased 70 percent rating is appropriate.

The Board has considered whether a total rating is warranted during the period prior to June 10, 2010, but finds that the Veteran's PTSD has not manifested total occupational and social impairment.  If such impairment is demonstrated, a 100 percent rating is warranted regardless of whether he has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, however, it is clear that the Veteran's impairment is not total.  The Veteran has continued his involvement in a long term relationship with his girlfriend, and the June 2010 VA examiner only noted the presence of moderate to significant impairment with respect to the Veteran's occupational and social functioning.  Thus, a total disability rating is not warranted at any point during the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a higher rating at any other point during the appeals period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


CAD

Service connection for CAD status post coronary artery bypass surgery was awarded in a January 2011 rating decision with an initial 60 percent evaluation assigned effective February 16, 2008.  In the January 2012 rating decision on appeal, the RO determined that the Veteran's CAD had improved and reduced the disability evaluation of the disability to 10 percent effective April 1, 2012.  The Veteran contends that an increased rating to include restoration of the initial 60 percent evaluation is warranted as his disability requires continuous medication, has affected his employment, and limits his physical capabilities. 

First, the Board must determine whether the reduction of the Veteran's evaluation for the service-connected CAD from 60 percent to 10 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A September 2011 rating decision proposed to reduce the evaluation for the Veteran's service-connected CAD to 10 percent.  An October 2011 letter accompanying the rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  The Veteran responded with an October 2011 letter disagreeing with the proposed reduction and reporting that he could not perform strenuous activity due to his heart condition.  He did not request a hearing in connection with the proposed reduction.  In the January 2012 rating decision on appeal, the RO reduced the rating for CAD to 10 percent disabling, effective April 1, 2012.  The Board, therefore, finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e).

The 60 percent evaluation for the Veteran's CAD was in effect from February 16, 2008 to April 1, 2012.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's CAD is currently rated under Diagnostic Code 7005, pertaining to arteriosclerotic heart disease (CAD).  Under this diagnostic code, CAD resulting in workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 
After review of the evidence of record, the Board finds that the Veteran's CAD demonstrated actual improvement at the time of the January 2012 reduction of the rating for the disability.  Treatment records from the Kansas City VAMC and VA examinations dated in January 2010 and July 2011 show that the Veteran's subjective complaints related to CAD lessened throughout the claims period and the objective manifestations of the disability also improved. 

The initial 60 percent evaluation assigned the Veteran's CAD was assigned in a January 2011 rating decision based on a January 2010 VA examination.  The examining provider noted that the Veteran underwent quintuple coronary bypass surgery in December 2004 to treat a myocardial infarction.  During the January 2010 VA examination, the Veteran complained of fatigue, dizziness, and shortness of breath after walking less than a mile.  Physical examination of the heart was normal, but the examiner estimated the Veteran's METs at 3.4.  A stress test was negative for inducible myocardial ischemia with poor exercise tolerance.  

The evidence dated after the January 2010 VA examination demonstrates improvement in the Veteran's cardiac disability.  During a March 2011 cardiology consultation at the VAMC, the Veteran reported only minimal chest pain and denied experiencing any dizziness or syncope.  The examining cardiologist noted that the Veteran's most recent echocardiogram showed normal left ventricular systolic function with an estimated left ventricular ejection fraction (LVEF) of 60 percent.  An October 2010 chemical stress test showed an even higher LVEF of 70 percent and low probability of active inducible myocardial ischemia.  Similar findings were noted during a July 2011 VA examination.  The Veteran complained of some shortness of breath and fatigability, but denied any dizziness or syncope.  An echocardiogram again showed a normal LVEF of 55 percent.  Although a METs level of 2 was indicated, the VA examiner opined that the METs was confounded by comorbities and therefore did not accurately reflect the Veteran's true cardiac function.  In contrast, the normal ejection fraction of 55 percent was deemed an accurate representation of the Veteran's cardiac function.  

Thus, the Veteran's VA treatment records and July 2011 VA examination note improvement in the Veteran's subjective symptoms when compared to the previous findings.  In March 2011, the Veteran reported having only minimal chest pain and he has consistently denied any dizziness or syncope.  Additionally, the Veteran's ejection fractions upon echocardiogram and stress tests have been normal.  Although the July 2011 VA examiner noted a METs level of 2, this finding is consistent with a 100 percent evaluation under Diagnostic Code 7005 and is clearly not truly reflective of the Veteran's true cardiac function.  The July 2011 VA examiner found that the Veteran's ejection fraction levels were a more accurate demonstration of his disability manifestations, and these levels have been normal during the applicable claims period.  

It is also clear that the Veteran experienced improvement in his ability to function under ordinary conditions of life and work.  Aside from the obvious improvement to functioning from the Veteran's improved symptoms, recent testing has demonstrated normal cardiac performance.  In addition, the objective evidence shows good exercise tolerance and there is no indication the Veteran is under any physical restrictions due to his cardiac disability.  In fact, the March 2011 VA cardiologist recommended that the Veteran undertake more exercise to help with his weight loss. 

The Board has also considered the statements of the Veteran regarding the severity of his CAD.  The Veteran has reported that the reduction of his disability was in error as he requires continuous medication to treat it and cannot perform strenuous activities.  The Board notes that the use of continuous medication and complaints such as dyspnea, fatigue, angina, dizziness, or syncope are contemplated by the currently assigned 10 percent evaluation.  Additionally, as noted above, the Veteran's VA physician has recommended more activity in the form of exercise for the Veteran's health.  The Board therefore concludes that the record demonstrates improvement in the Veteran's CAD and the reduction of his disability rating to 10 percent was proper and restoration of a 60 percent rating is not warranted. 

Now the Board must determine whether the Veteran's CAD currently warrants a rating in excess of 10 percent.   Although the January 2010 and July 2011 VA examiners estimated the Veteran's METs as between 1.5 and 2, the July 2011 VA examiner found that this did not accurately reflect the Veteran's true cardiac function as the number was confounded by several comorbities.  Instead, the July 2011 VA examiner found that the Veteran's ejection fraction was a more accurate representation of his CAD, and the July 2011 echocardiogram indicated a normal ejection fraction of 55 percent.  Treatment records from the VAMC are also not indicative of a rating in excess of 10 percent for CAD.  During a March 2011 cardiology appointment, the Veteran reported only minimal chest pain and denied symptoms of dizziness and syncope.  The VA cardiologist noted that a recent stress test had shown normal left ventricular function and good exercise tolerance.  The record is negative for findings of cardiac hypertrophy or dilatation, and the Veteran's use of continuous medication is contemplated by the currently assigned 10 percent evaluation.  The Board therefore finds that the Veteran's cardiac function, symptoms, and treatment most nearly approximate the criteria associated with a 10 percent rating, and an increased evaluation is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Burns and Scars

Service connection for second and third degree burn scars of the left popliteal leg area, second degree burn scars of the right popliteal leg area, and second degree burn scars of both hands was granted in an April 1968 rating decision.  An initial 20 percent evaluation was assigned for the left leg scars, an initial 10 percent evaluation was assigned for the right leg scars, and a noncompensable evaluation for the burns scars of the hands was assigned both effective February 7, 1968.  In an October 1995 rating decision, service connection was granted for second degree burn scars of the right anterior trunk and scars of the a skin graft donor site of the posterior and anterior trunk.  Initial noncompensable evaluations were assigned effective February 7, 1968.  The May 2008 rating decision on appeal continued the existing ratings for the Veteran's various scars.  The Veteran contends that increased ratings are warranted for his burn scars as they are productive of pain, tenderness, and reduced function in the affected parts.  

The criteria for evaluating scars were revised during the pendency of this appeal effective October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  
As the Veteran's claims for increased ratings were pending before the change of criteria effective October, 28, 2008, it will not be evaluated under the current criteria for rating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  

The Board will first address whether a rating in excess of 20 percent is warranted for the Veteran's second and third degree burn scars of the left posterior, popliteal leg area.  This disability is rated under Diagnostic Code 7801pertaining to scars, other than the head, face, or neck that are deep or cause limited motion.  Under this diagnostic code, a 20 percent evaluation is warranted for scars in an area or areas exceeding 12 sq. in. (77 sq. cm.).  A 30 percent evaluation is warranted for scars in an area exceeding 72 sq. in. (456 sq. cm.).  A maximum 40 percent evaluation is warranted for scars in an area exceeding 144 sq. in. (929 sq. cm.)  Note (2) following the rating criteria states that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  

The Veteran's burn scars of the left posterior and popliteal leg do not most nearly approximate the criteria associated with an increased rating.  Upon VA examinations in August 2009 and June 2011, the posterior thigh scar measured 20 x 9-13 cm., clearly less than the 456 sq. cm. contemplated by a 30 percent evaluation under Diagnostic Code 7801.  The Veteran's popliteal scar also measured 2.5 x 3 cm. at an April 2008 VA examination and is clearly not of the size contemplated by an increased rating.  The Board has considered whether a rating in excess of 20 percent is possible under any of the other criteria for rating scars, but notes that the April 2008, August 2009, and June 2011 VA examiners all universally concluded that the left leg scars did not result in any limitation of motion or function.  The June 2011 VA examiner further noted that the left thigh scar was adherent to the underlying tissue, but still did not result in any loss of motion.  Thus, a rating under Diagnostic Code 7805 for evaluating scars based on limitation of function is not appropriate.  Similarly, as the Veteran's leg scars do not result in disfigurement of the head, face, neck rating the disability under Diagnostic Code 7800, the only other diagnostic code pertaining to scars that offers a rating in excess of 20 percent, is not appropriate.  

The Board will now turn to the Veteran's burn scars of the right lower leg and popliteal area, both hands, and the right anterior trunk.  These scars are all currently rated under Diagnostic Code 7802, pertaining to scars other than the head, face, or neck that are superficial and do not cause limited motion.  Under this diagnostic code, scars in an area or areas of 144 sq. in. (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) following the rating criteria states that scars in widely separated areas will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  As Diagnostic Code 7802 does not provide for a noncompensable evaluation, a zero percent rating is appropriate when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's burns scars of the right leg are currently rated as 10 percent disabling under Diagnostic Code 7802.  This is the maximum rating available for this diagnostic code.  The Board has considered whether a higher rating is warranted under Diagnostic Codes 7800, 7801, and 7805, but finds that these codes are not for application as the Veteran's scars have not resulted in disfigurement to the head, face, or neck, are not deep, and have not resulted in limitation of function.  Upon VA examination in April 2008 and June 2010, the Veteran's right leg scars were specifically found to be superficial, not adherent to the underlying tissue, and not resulting in any limitation of motion.  A rating in excess of 10 percent is therefore not warranted. 
With respect to the burn scars of both hands and right anterior trunk, separate noncompensable evaluations are currently in effect under Diagnostic Code 7802.  Upon VA examination in April 2008, the Veteran's right hand scar was measured to 8 x 6 in., the left hand scar measured 8.5 x 6 in., and a scar on the abdomen was measured to 18 x 14 in.  The Veteran was also noted to have a 2 x 1.5 in. scar on his right thumb and a 2 x 2 in. scar on the left wrist during a VA examination in June 2010.  The June 2011 VA examiner noted the presence of an abdominal scar on the low chest measuring 40 x 20 cm.  None of the Veteran's scars of the hands or right anterior trunk are of sufficient size to most nearly approximate the criteria associated with a 10 percent rating under Diagnostic Code 7802.  In addition, the April 2008, June 2010, and June 2011 VA examiners all found that the scars are superficial, non-tender, do not manifest any ulceration or skin breakdown, and have not resulted in any limitation of motion or function.  Therefore, they do not most nearly approximate the criteria for a compensable evaluation under any of the other criteria for rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).

Finally, the Veteran's skin graft donor sites of the posterior and anterior trunk are rated as noncompensably disabling under Diagnostic Code 7805.  Under the version of Diagnostic Code 7805 applicable to this claim, scars not considered by the other rating criteria are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  The record shows several scars that have been associated with the Veteran's skin graft donor sites.  The April 2008 and June 2010 VA examiners identified a back scar that measured 2.5 x 2 in. in April 2008.  The June 2011 VA examiner also found that the Veteran had a scar on the back donor site that measured 17 x 7 cm.  All the VA examiners found that the scars were superficial, did not manifest any break down of the skin, were non-tender, and did not adhere to any of the underlying tissue.  The scars were also found to not result in any limitation of motion or function.  A compensable evaluation is therefore not warranted under Diagnostic Code 7805 or any of the other criteria for rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).

The Board has considered the statements of the Veteran in determining the proper evaluations for his service-connected burn scars and skin graft donor sites.  The Veteran has contended that his scars are tender and manifest a burning pain.  He has also reported experiencing neurological symptoms in his upper and lower extremities.  Although the Veteran is competent to report symptoms that he experiences such as burning pain in his scars, the Board finds that the objective medical evidence is more probative regarding the manifestations of his disability.  None of the Veteran's service-connected scars were found to be painful or tender upon physical examinations conducted during multiple VA examinations throughout the claims period.  Similarly, no loss of motion or function was attributable to the Veteran's scars.  The Veteran's complaints of neurological symptoms have also been attributed to nonservice-connected sensory neuropathy and lumbosacral radiculopathy.  These symptoms are therefore not associated with the service-connected scars.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for increased ratings for the service-connected burn scars and skin graft donor sites.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is manifested by symptoms such as social and occupational impairment of various severities and his CAD demonstrated normal cardiac function and requires continuous medication.  His various burn residuals have manifested scars of varying size that are not objectively painful and do not result in any limitation of motion or function.  These symptoms are all contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


TDIU Claim

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Initially, the Board notes that the Veteran meets the schedular criteria for an award of TDIU in accordance with 38 C.F.R. § 4.16(a) (2011).  The Veteran's PTSD is rated higher than 40 percent; as discussed above, it is now rated at 70 percent from June 10, 2010.  The Veteran's combined rating is also clearly in excess of 70 percent.  38 C.F.R. § 4.25(a).

The Board finds that the Veteran is unemployable due to service-connected PTSD.  His February 2010 formal claim for TDIU (on VA Form 21-8940) indicated that he last worked in November 2008 as a heavy laborer and had to stop working due to PTSD and various burn scars.  The Veteran also noted that he had only completed three years of high school and had no other education or training.  Upon VA psychiatric examination in June 2010, the Veteran's PTSD symptoms were found to be of sufficient severity to "markedly impair" his ability to sustain employment due to problems such as angry outbursts, verbal and physical aggression, significant psychological reactivity, and excessive alcohol consumption.  His GAF scores are also indicative of serious occupational impairment due to his PTSD and the Veteran has not held a full-time job for almost four years.  The Board therefore finds that the Veteran is unemployable due to service-connected PTSD and entitlement to TDIU is warranted. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the Veteran's claim for TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect the other claims, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in February 2008, July 2008, and July 2009 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the same letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his claim for an increased and restored rating for CAD.  The Veteran has not alleged any prejudice resulting from the lack of notice on the increased rating and restoration claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

In his January 2012 notice of disagreement, the Veteran specifically stated that his heart condition had worsened beyond the current 10 percent evaluation.  Similarly, in October 2011, the Veteran argued that the reduction of his rating for CAD was not appropriate as the disability had not improved.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing an increased rating and restoration of the previous rating.  Therefore, the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to all his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to service connection for lumbar radiculopathy of the bilateral lower extremities, to include as secondary to service-connected burn scars, is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD during the period prior to June 10, 2010 is denied.

Entitlement to a 70 percent rating for PTSD for the period beginning June 10, 2010 is granted.

Entitlement to restoration of a 60 percent rating from April 1, 2012 for CAD status post coronary artery bypass surgery is denied.

Entitlement to a rating in excess of 10 percent for CAD status post coronary artery bypass surgery is denied. 

Entitlement to a rating in excess of 20 percent for second and third degree burn scars of the left posterior, popliteal leg area is denied. 

Entitlement to a rating in excess of 10 percent for second degree burn scars of the right lower leg and right posterior, popliteal leg area is denied. 

Entitlement to a compensable rating for second degree burn scars of the hands is denied. 

Entitlement to a compensable rating for second degree burns scars of the right anterior trunk is denied. 

Entitlement to a compensable rating for skin graft donor site scars on the posterior and anterior trunk is denied. 

Entitlement to TDIU is granted.

REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the claim for entitlement to an increased rating for a left calf fragment wound.  Specifically, a VA examination is necessary  to determine the current severity of this disability.  

In June 2011, the Veteran was afforded a VA examination to determine the severity of his left calf fragment wound.  However, the examination report is limited to discussion and evaluation of the Veteran's left hamstring and Muscle Group XIV.  The Veteran is service-connected for a disability affecting his left calf and Muscle Group XI.  Therefore, the claim must be remanded to provide the Veteran with a VA examination to evaluate left Muscle Group XI to include discussion of the current severity of his left calf disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the record is unclear regarding the current disability rating assigned to the Veteran's left calf fragment wound disability.  The September 2009 rating deicison on appeal continued a noncompensable evaluation for this disability, but the code sheet accompanying a January 2011 rating deicison indicates that the left calf disability evaluation was increased to 10 percent effective July 13, 2009.  
The January 2011 rating decision contains no analysis discussing the left calf disability, and the issue is not listed on the first page of the decision.  Furthermore, in a March 2012 supplemental statement of the case (SSOC), the RO found that a compensable rating was not warranted for the left calf disability.  On remand, the Agency of Original Jurisdiction (AOJ) is asked to clarify the current evaluation assigned the service-connected left calf fragment wound.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscle examination to determine the nature and severity of his left calf disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Based on a physical examination of the Veteran's left calf and Muscle Group XI, the examiner is asked to determine:	

a) the complete history of the nature of the sustained wound and extent of injury, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies and whether the missile injury was a deep penetrating wound involving muscle tissue;

b)  the degree of injury to all muscle groups 
involved, to include whether there is more than one muscle group involved in the same anatomical region, and the functions affected;

c)  whether the disability associated with each affected muscle group would be considered slight, moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement;
d)  the measurement of any scars and findings pertaining to the presence or absence of soft tissue damage, frequent loss of covering of skin over the scar(s), pain on examination, and whether such scar(s) (of themselves) result in limitation of motion of an affected part.

2.  Then, readjudicate the claim on appeal to include clarification of the current rating assigned the Veteran's left calf disability.  If the benefit sought is not fully granted, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


